DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1, 3, 6-8, 10, 12-15, 18, and 20-25 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts to the amendments received on 03/01/2022. The Applicant’s claims 1, 3, 6-8, 10, 12-15, 18, and 20-25 remain pending. The Applicant amends claims 1, 10, 12, and 14. 
(a) The Applicant, via the claim amendments filed on 03/01/2022, has overcome the 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 112(b) claim rejections.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
a sensor configured to capture data, the data comprising a rate of change of a level, tone or pitch of a voice … detecting, based on the data, a dispute within the vehicle, the dispute comprising an oral argument or a physical fight … determining whether the severity of the dispute has decreased by more than a threshold degree compared to the level based at least in part on facial expressions of participants of the dispute;
The closest prior art of record Shin (U.S. P.G. Publication 2013/0054090) teaches sensor for capturing data (Shin, Paragraphs 0040-0041 and Figures 1 and 2). Moreover, Shin teaches a vehicle system operating instructions to perform on a processor (Shin, Paragraphs 0040-0041 and Figure 6). Additionally, Shin teaches detecting a condition of a passenger in a vehicle and determining the level of severity of the detected condition (e.g., drunk driving state vs. in-driving call state (Shin, Paragraphs 0040-0041 and 0064-0069 and Figure 6). Shin also teaches implementing the different service to help try and mitigate or resolve the condition (Shin, Paragraphs 0064-0069 and 0070-0103 and Figures 6-12A).
Shin does not teach a sensor configured to capture data, the data comprising a rate of change of a level, tone or pitch of a voice, detecting, based on the data, a dispute within the vehicle, the dispute comprising an oral argument or a physical fight, and determining whether the severity of the dispute has decreased by more than a threshold degree compared to the level based at least in part on facial expressions of participants of the dispute; in response to determining that the dispute still remains within the threshold degree of the level, determining a second strategy, the second 
Penilla (U.S. P.G. Publication 2017/0200449) teaches a vehicle system to determine the mood and wellness for both a driver and passenger (Penilla, Paragraph 0153). Moreover, Penilla teaches detecting yelling and expletives, which are both signs of a dispute or oral argument (Penilla, Paragraph 0151).
However, Penilla fails to teach determining whether the severity of the dispute has decreased by more than a threshold degree compared to the level based at least in part on facial expressions of participants of the dispute; in response to determining that the dispute still remains within the threshold degree of the level, determining a second strategy, the second strategy comprising erecting a physical barrier between seats within the vehicle or rotating the seats away from one another.
As a result, Shin and Penilla both separately and combined do not teach “determining whether the severity of the dispute has decreased by more than a threshold degree compared to the level based at least in part on facial expressions of participants of the dispute; in response to determining that the dispute still remains within the threshold degree of the level, determining a second strategy, the second strategy comprising erecting a physical barrier between seats within the vehicle or rotating the seats away from one another,” as recited in claim 1. The Examiner finds claim 1 is allowable.
Independent claim 14 recites limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 3, 6-8, 13, 15, 18, and 20-25 are allowable for depending upon allowable claims 1 and 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/RACHID BENDIDI/Primary Examiner, Art Unit 3667